Andersen, J.
(dissenting) — The trial court was the trier of the fact. Negligence and proximate cause are ordinarily questions of fact. Following a several-day trial, the trial court decided that in the automobile collision involved herein, the preceding driver was 30 percent negligent and the following driver was 70 percent negligent. That decision was in conformity with the State Supreme Court's decision *586in Graham v. Roderick, 32 Wn.2d 427, 202 P.2d 253, 6 A.L.R.2d 1237 (1949), wherein both drivers were held negligent as a matter of law in a case involving this same kind of an accident.
In its memorandum decision in this case, the trial court dwelled primarily on the details of the preceding driver's negligence. This is understandable in view of the established principle that the primary duty of avoiding a collision rests with the following driver. Miller v. Cody, 41 Wn.2d 775, 778, 252 P.2d 303 (1953).
The findings of fact conformed to the memorandum decision but did not expand on it so as to spell out the ultimate facts on which the issue of the following driver's negligence was decided. Since no transcript of the testimony at trial has been brought to this court as a part of the appellate record, we have no way of knowing whether the following driver may have failed to keep a proper lookout or may have been following too closely, driving too fast for existing conditions or committing any of the other errors of omission or commission which can constitute negligence on the part of a following driver.
The manner in which the issue of the following driver's negligence was decided should appear in the findings of fact so that it can be reviewed. George E. Miller Lumber Co. v. Holden, 45 Wn.2d 237, 245, 273 P.2d 786 (1954). Since it did not, in a case such as this the proper disposition is to remand to the trial court for the entry of additional findings as was done in the case of Gnash v. Saari, 44 Wn.2d 312, 319, 267 P.2d 674 (1954). Accord, Hatahley v. United States, 351 U.S. 173, 182, 100 L. Ed. 1065, 76 S. Ct. 745 (1956); Wold v. Wold, 7 Wn. App. 872, 876-78, 503 P.2d 118 (1972); In re Woods, 20 Wn. App. 515, 516-17, 581 P.2d 587 (1978).
Since the majority opinion changes the trial court's decision on the issue of negligence by allocating 100 percent of the negligence to the preceding driver and none to the following driver, rather than remanding the case to the trier of *587fact for additional findings to clarify the matter, I respectfully dissent.
Reconsideration denied November 7, 1978.
Appealed to Supreme Court November 21, 1978.